Exhibit 10.4




ASSIGNMENT, BILL of SALE AND CONVEYANCE













STATE OF UTAH




COUNTY OF SAN JUAN




Know All Men by These Presents:










That Premere Resources Corporation, a Wyoming corporation, whose address is 7463
S. 227th East Avenue, Broken Arrow, Oklahoma 74014, hereinafter called Grantor,
for and in consideration of the sum of Ten dollars ($10.00) cash in hand paid
and other good and valuable considerations, the receipt of which is hereby
acknowledged, does hereby grant, bargain, sell, convey, assign, and deliver unto
Duke Mining Company, Inc., whose address is 3001 Knox Street, Dallas, Texas
75205, hereinafter called Grantee, One Hundred Percent (100%) undivided interest
in and unto all of Grantor’s interest in and to all of the minerals, and
interest in mineral leases in and under and that may be produced and marketed
from the described land evidenced on Exhibit “A” attached hereto and made a part
hereof, together with all of Grantor’s undivided interest in and to any and all
royalties, overriding royalties, payments out of production, and mineral leases
under said lands situated in as acquired under the below referenced conveyance,
except a six percent of eight-eighths (6%) net smelter royalty previously
reserved. Together with the rights of ingress and egress at all times for the
purpose of mining, drilling, exploring, operating, and developing said lands
 for other precious minerals and metals, and storing, handling, transporting and
marketing the same therefrom with the right to remove from said land all of
Grantee’s property and improvements. This grant shall run, and the rights,
titles and privileges hereby granted shall extend to Grantee herein, and to
Grantee’s heirs, administrators, executors and assigns, forever.




This Assignment is made subject to any rights now existing to any lessee or
assigns under any valid and subsisting mineral lease heretofore executed and now
of legal record; it being understood and agreed that said Grantee shall have,
receive and enjoy the herein granted undivided interests in and to all bonuses,
rents royalties and other benefits which may accrue thereunder from and after
the date hereof, precisely as if the Grantee herein had been at the date of
making said lease and/or leases the owner of a similar undivided interest in and
to the lands above described.





--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the above described property and easement with all and
singular the rights, privileges and appurtenances thereunder or anywise
belonging to said Grantee herein its heirs, successors, and assigns forever, and
Grantor does hereby bind itself its heirs, executors, administrators, successors
and assigns to warrant and forever defend by, through and under Grantor, but not
otherwise, the said Grantee herein, its heirs, successors and assigns against
every person whomsoever claiming or to claim the same or any part thereof.










WITNESS MY HAND  this the 16th day of March, A.D. 2008.













GRANTOR: PREMERE RESOURCES CORPORATION




By:

 [boxwo104002.gif] [boxwo104002.gif]

 

Ben Campbell, President   










STATE OF TEXAS




COUNTY OF DALLAS




Personally appeared before me, the undersigned authority in and for said county
and state, on this 16th day of March, 2008 within my jurisdiction, the within
named BEN CAMPBELL, in his capacity as President of PREMERE RESOURCES
CORPORATION who executed the above and foregoing instrument.




 

 

[boxwo104004.gif] [boxwo104004.gif]

 

 

NOTARY PUBLIC

 

 

[boxwo104006.gif] [boxwo104006.gif]

My Commission Expires:

 

7-5-2010

 





--------------------------------------------------------------------------------

EXHIBIT “A”







Attached to and made a part of that certain Asset Purchase Agreement dated March
____, 2009 by and between Premere Resources Corporation as Seller and Duke
Mining Company, Inc._as Buyer.




State

 

County

 

Mineral Claim

 

Acres

 

Legal Description

 

 

 

 

 

 

 

 

 

Utah

 

San Juan

 

ML 50719

 

640.00

 

SEC 36 T29 S R 22E
SLB and M






